SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2013 (Commission File No. 1-14862 ) BRASKEM S.A. (Exact Name as Specified in its Charter) N/A (Translation of registrant's name into English) Rua Eteno, 1561, Polo Petroquimico de Camacari Camacari, Bahia - CEP 42810-000 Brazil (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1). Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7). Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- . Thermoplastic resins (PE, PP, PVC) sales grow by 10% in 2012 Market share expands by 5 p.p. HIGHLIGHTS: 4 Focus on competitiveness ü Brazil’s resins market registered total sales of 1.2 million tons in 4Q12, contracting 8% from 3Q12, in line with the seasonality of the period. In 2012, resin demand reached close to 5.0 million tons, or 2% higher than in 2011. Braskem’s sales in 2012 were up 10%, while its market share reached 70%, a 5p.p. expansion on the prior year, in line with its commitment to the domestic industry and its strategy to increase its domestic market share. ü Crackers capacity utilization rate in 4Q12 stood at 82%, reflecting the weaker global demand and the unscheduled shutdowns due to problems related to the electricity supply. In 2012, the capacity utilization rate was 89%, reflecting the improved operational performance at crackers compared to 2011 (83%). ü EBITDA in 4Q12 was R$1,399 million or US$677 million. This amount was positively affected by the R$516 million gain from the divestment of non-core assets. In 2012, EBITDA was R$3,958 million, growing 6% from 2011. 4 Expansion and diversification of feedstock ü PVC and Butadiene § In 2012, Braskem concluded its investments and started operations at its new PVC plant (200 kton) and butadiene capacity expansion project (100 kton), with both projects adding value to the existing streams and enabling the Company to meet the growing demand for these products. ü Mexico Project (Ethylene XXI) § In December 2012, the US$3.2 billion financing structure for the integrated petrochemical complex in Mexico to produce polyethylene was concluded with the support of a multinational pool of seven banks and credit agencies. ü Comperj § In 2012, the second phase of engineering (FEL2) for the Comperj project was concluded, which is the new petrochemical complex to be built in the state of Rio de Janeiro (Brazil). Work on the basic engineering projects (FEL3) for the industrial units is expected to begin in 2013. 4 Commitment to financial health ü In December 2012, Braskem, strengthening the commitment to maintain its financial health, divested non-core assets in Brazil and the United States in the aggregate amount of R$822 million, which led to the recognition of a gain of R$516 million in last quarter. ü In line with its strategy of diversification and competitive cost of debt, the Company obtained a US$200 million loan due in November 2022 from Nippon Export and Investment Insurance (”NEXI”). The loan will be disbursed in 1Q13 and the semiannual interest payments are composed of currency variation, Libor + 1.1% p.a MESSAGE FROM MANAGEMENT In a year that was particularly challenging due to the deterioration in the international economic crisis that impacted the petrochemical industry both globally and in Brazil, Braskem made significant advances in its growth strategy in Brazil.
